EXHIBIT 21.1 AKORN, INC. LISTING OF SUBSIDIARIES OF THE REGISTRANT As of March 15, 2012 Legal Entity Name Incorporation Ownership Registrant / Parent Corporation: Akorn, Inc. Louisiana Shareholders (NASDAQ: AKRX) U.S. subsidiaries of Akorn, Inc.: Advanced Vision Research, Inc. Delaware Akorn, Inc. (LA) Akorn (New Jersey), Inc. Illinois Akorn, Inc. (LA) Akorn Ophthalmics, Inc. Delaware Akorn, Inc. (LA) Oak Pharmaceuticals, Inc. Delaware Akorn, Inc. (LA) Akorn-Strides, LLC Illinois Akorn, Inc. (LA) (50% owned) Foreign subsidiaries of Akorn, Inc.: WorldAkorn Pharma Mauritius Mauritius Akorn, Inc. (LA) Akorn India Private Limited India WorldAkorn Pharma Mauritius 80
